SABERS, Justice
(dissenting).
[¶ 28.] I dissent because the majority opinion goes out of its way to be inconsistent and partially wrong. Footnote 4 correctly provides that “this Court may raise issues of jurisdiction sua sponte.” We may raise jurisdiction sua sponte, but we don’t have to.
[¶ 29.] If the jurisdiction question is reached by this Court sua sponte, we have no authority to say anything other than that there is no jurisdiction. If we were to follow the actual holding of the majority opinion, the bulk of the opinion becomes mere dicta, including paragraphs 5 and 7-16.
[¶ 30.] We have jurisdiction under Tripp County v. Department of Transportation to at least state that we have authority to affirm the trial court in the denial of relief to the County. 429 N.W.2d 473 (S.D.1988). In addition, we should point out that the County needs to go to the Legislature if it needs funds or reimbursement for items supplied to the Judicial Branch. I would also point out that the required space need not be in the courthouse as long as it is reasonably close.
[¶ 31.] These questions need to be answered and should be and, in my opinion, can be under the authority of the Tripp County case.